--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


LIMITED WAIVER AND SECOND AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


This LIMITED WAIVER AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is dated as of July 28, 2020 and is by and among
SENSIENT TECHNOLOGIES CORPORATION, a Wisconsin corporation (the “Company”), the
financial institutions signatory hereto as lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
(in such capacity, the “Administrative Agent”).
 
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.
 
W I T N E S S E T H :
 
WHEREAS, the Company, the financial institutions party thereto (the “Lenders”)
and the Administrative Agent are parties to a certain Second Amended and
Restated Credit Agreement dated as of May 3, 2017 (as amended by the First
Amendment to Second Amended and Restated Credit Agreement dated as of June 22,
2018, and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, the Company has notified the Administrative Agent that (a) a
liquidation proceeding was instituted on April 8, 2020 against Sensient European
Shared Services Center S.R.O., a Subsidiary of the Company incorporated in the
Czech Republic (the “Czech Subsidiary”), upon finding that the Czech Subsidiary
appeared inactive after no tax returns for the years 2015-2019 or other required
corporate documents were filed on its behalf, and such proceeding has continued
undischarged for more than 60 days and (b) a liquidator was appointed for the
Czech Subsidiary on April 8, 2020 and such appointment has continued
undischarged for more than 60 days, in each case, resulting in an Event of
Default under Section 7.1(h) of the Credit Agreement (the events described in
(a) and (b), collectively, together with any Defaults or Events of Default,
including with respect to breaches of representations in any certification or
other Loan Document, resulting directly and solely therefrom, the “Specified
Events of Default”);
 
WHEREAS, the Company has requested that the Administrative Agent and the
Required Lenders waive the Specified Events of Default; and
 
WHEREAS, the Company, the Administrative Agent and the Lenders wish to amend the
Credit Agreement on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.          Waiver.  Subject to the terms and conditions set forth herein, on
the Second Amendment Effective Date, the Administrative Agent and the Required
Lenders hereby waive the Specified Events of Default.
 

--------------------------------------------------------------------------------

2.           Amendments to Credit Agreement.  Upon the Second Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
 
(a)          The following new defined term is hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:
 
“Material Subsidiary” means any Subsidiary of the Company accounting for (a) at
least 2.5% of the EBITDA of the Company and its Subsidiaries on a consolidated
basis during any period in either one of the two fiscal years immediately
preceding the date of any determination or (b) at least 2.5% of Consolidated
Total Assets of the Company during either one of the two fiscal years
immediately preceding the date of determination hereof; provided, that each
Designated Subsidiary and Company Guarantor Subsidiary shall be deemed a
Material Subsidiary.
 
(b)          The first sentence in Section 4.10 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
The Company and its Subsidiaries have each paid or caused to be paid to the
proper authorities when due all material federal and all material state and
local Taxes required to be withheld and paid by them.
 
(c)          Section 7.1(h) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(h)          The Company or any Material Subsidiary shall be adjudicated a
bankrupt or insolvent, or admit in writing its inability to pay its debts as
they mature, or make an assignment for the benefit of creditors; or the Company
or any Material Subsidiary shall apply for or consent to the appointment of any
receiver, trustee, or similar officer for it or for all or any substantial part
of its property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Company or such Material Subsidiary,
and such appointment shall continue undischarged for a period of 60 days; or the
Company or any Material Subsidiary shall institute (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding relating to it under the laws of any jurisdiction; or any such
proceeding shall be instituted (by petition, application or otherwise) against
the Company or any Material Subsidiary and shall continue undischarged for 60
days; or any judgment, writ, warrant of attachment or execution or similar
process shall be issued or levied against a substantial part of the property of
the Company or any Material Subsidiary and such judgment, writ, or similar
process shall not be released, vacated, stayed or fully bonded within 60 days
after its issue or levy.
 
(d)          Section 7.1(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(i)           A petition shall be filed by the Company or any Material
Subsidiary under the United States Bankruptcy Code naming the Company or that
Material Subsidiary as debtor; or an involuntary petition shall be filed against
the Company or any Material Subsidiary under the United States Bankruptcy Code,
and such petition shall not have been dismissed within 60 days after such
filing; or an order for relief shall be entered in any case under the United
States Bankruptcy Code naming the Company or any Material Subsidiary as debtor.
 
2

--------------------------------------------------------------------------------

3.           Representations and Warranties.  The Company hereby represents and
warrants that:
 
(a)          The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate action and do not
and will not (a) require any consent or approval of the stockholders of the
Company, or any authorization, consent, approval, order, filing, registration or
qualification by or with any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (b) violate any provision of any
law, rule or regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System and Section 7 of the Exchange
Act or any regulation promulgated thereunder) or of any order, writ, injunction
or decree presently in effect having applicability to the Company or of the
Organizational Documents of the Company, (c) result in a breach of or constitute
a default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which the Company or any Subsidiary is a party
or by which it or its properties may be bound or affected, or (d) result in, or
require, the creation or imposition of any Lien or other charge or encumbrance
of any nature upon or with respect to any of the properties now owned or
hereafter acquired by the Company or any Subsidiary.
 
(b)          This Amendment has been duly executed and delivered by the duly
authorized officers of the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that such enforcement may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
 
(c)         Both immediately before and immediately after giving effect to this
Amendment, each of the representations and warranties contained in the Credit
Agreement (other than any representations and warranties relating to the
Specified Events of Default) is correct on and as of the date hereof as if made
on such date, except to the extent such representations and warranties related
solely to an earlier date.
 
(d)          Immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing (other
than the Specified Events of Default waived hereby).
 
4.           Effectiveness.  This Amendment shall become effective, and the
“Second Amendment Effective Date” shall be deemed to have occurred, upon the
occurrence or satisfaction of each of the events and conditions below:
 
(a)          the execution and delivery of counterparts hereof by the Company,
the Administrative Agent and the Required Lenders; and
 
3

--------------------------------------------------------------------------------

(b)          the Administrative Agent shall have received evidence that the
holders of notes under the Company’s note purchase agreements dated as of April
5, 2013, November 6, 2015, May 3, 2017, and November 1, 2018 (each a “Note
Purchase Agreement”) have, to the extent necessary to effect a waiver of any
default or event of default under each applicable Note Purchase Agreement
arising as a result of the Specified Events of Default, waived or shall,
substantially concurrently with the effectiveness of this Amendment, waive any
such default or event of default thereunder, in a manner substantially
consistent with the terms of this Amendment (or as otherwise agreed by the
Administrative Agent).
 
5.           References, Effect, Etc. Upon the effectiveness of this Amendment,
each reference to the Credit Agreement in the Credit Agreement or any other Loan
Document shall mean and be a reference to the Credit Agreement as modified by
this Amendment.  Except as expressly amended hereby, the Credit Agreement and
other Loan Documents, including all Guaranties and Liens granted thereunder,
shall remain in full force and effect and are hereby ratified and confirmed. 
For the avoidance of doubt, this Amendment constitutes a Loan Document.
 
6.           No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders (except to
the extent such right or remedy was based upon the Specified Events of Default
that will cease to exist after giving effect to this Amendment), nor constitute
a waiver of or consent to any provision of the Credit Agreement or any other
Loan Documents executed and/or delivered in connection therewith.
 
7.          Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
8.          Counterparts.  This Amendment may be executed in any number of
counterparts (and by the different parties hereto on separate counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page of
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
 
9.            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
10.          Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
*        *        *
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.
 

 
SENSIENT TECHNOLOGIES CORPORATION,
 
as Company
     
By:
/s/ Amy M. Agallar
   
Name:  Amy M. Agallar
   
Title:  Vice President, Treasurer



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
     
By:
/s/ Jeanne Zeske
   
Name:  Jeanne Zeske
   
Title:  Senior Vice President



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION,
     
By:
/s/ Brian P. Fox
   
Name:  Brian P. Fox
   
Title:  Senior Vice President



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.
     
By:
/s/ Steven K. Kessler
   
Name:  Steven K. Kessler
   
Title:  Senior Vice President



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION
     
By:
/s/ Matthew Schmaling
   
Name:  Matthew Schmaling
   
Title:  Managing Director



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
TD BANK, N.A.
     
By:
/s/ Christopher Matheson
   
Name:  Christopher Matheson
   
Title:  Senior Vice President



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY
     
By:
/s/ Sarah Salmon
   
Name:  Sarah Salmon
   
Title:  Senior Vice President
       
For Lenders requiring an additional signature block:
     
By:

   
Name:
   
Title:



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
HSBC Bank USA, National Association
     
By:
/s/ Shaun Kleinman
   
Name:  Shaun Kleinman
   
Title:  Senior Vice President



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------

 
SANTANDER BANK, N.A.
     
By:
/s/ Andres Barbosa
   
Name:  Andres Barbosa
   
Title:  Managing Director
     
By:
/s/ Carolina Gutierrez
   
Name:  Carolina Gutierrez
   
Title:  Vice President



[Signature Page to Limited Waiver and Second Amendment to Second Amended and
Restated Credit Agreement]





--------------------------------------------------------------------------------